Citation Nr: 1713015	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  08-29 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an effective date prior to October 22, 2012, for the award of a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to an extraschedular rating for keratitis. 


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Army from July 1967 to June 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated December 2007 and September 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In his September 2008 substantive appeal to the Board, the Veteran requested a hearing before a member of the Board.  He was notified of his scheduled hearing, but stated in February 2011 correspondence that he would not be able to attend the hearing, and did not subsequently request a new hearing.  His hearing request is therefore deemed withdrawn.

In a December 2011 decision, the Board, in pertinent part, awarded a 20 percent rating, but no higher, for exposure keratitis due to proptosis and lagophthalmos.  The Veteran appealed the Board's denial of a rating in excess of 20 percent for exposure keratitis to the United States Court of Appeals for Veterans Claims (Court), which, in a July 2012 Order, granted a Joint Motion for Partial Remand (JMPR) filed by the parties.  Specifically, the parties noted the Board failed to provide adequate reasons and bases as to why separate ratings were not assigned for keratitis and lagophthalmos.

In an October 2012 decision, the Board awarded a separate 10 percent rating for keratitis.  The Veteran appealed the October 2012 Board decision to the Court.  In a November 2013 Memorandum Decision, the Court found that the Board failed to provide adequate reasons and bases as to why an extraschedular evaluation for the Veteran's service-connected keratitis was not warranted.  As the Court found no error in the Board's analysis of the schedular rating for keratitis, the issue has been recharacterized as reflected on the title page.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) ("Court will [not] review BVA decisions in a piecemeal fashion"); see also Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992) ("[a]dvancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court").

The Board remanded both issues on appeal in August 2014.


FINDING OF FACT

The Veteran filed a claim for a TDIU on August 27, 2007, and was unemployable due to his service-connected disabilities prior to that date. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date of August 27, 2007 for the award of a TDIU are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.341, 3.400, 4.16 (2016).

2.  The appeal as to the issue of entitlement to an extraschedular rating for keratitis is dismissed as moot.  38 U.S.C.A. §§ 1155, 7104 (West 2014); 38 C.F.R. §§ 3.321, 20.201 (2016); Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Effective Date of TDIU

The Veteran has been awarded TDIU effective October 22, 2012; he asserts that he was unable to obtain and maintain substantially gainful employment due to service-connected disabilities over the entire appeal period.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For reasons more fully discussed below, the Board agrees.  

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The Veteran filed a claim seeking increased ratings for his service-connected disabilities on August 27, 2007; one of those claims remains pending.  Under Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), a claim for entitlement to TDIU is part of a claim for increased compensation when a Veteran's inability to obtain and maintain substantially gainful employment is expressly raised by a veteran or reasonably raised by the record.  In this circumstance, TDIU is not a separate claim for benefits, but rather involves "an attempt to obtain an appropriate rating for a disability or disabilities."

When entitlement to TDIU is raised during the appeal of the rating assigned for that disability, it is part of the claim for benefits for the underlying disability.  Id. at 455.  Additionally, a claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and an issue remains in controversy on appeal where less than the maximum available benefit is awarded, unless the claimant otherwise expresses satisfaction with the award.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

As such, the Board finds that the date of claim for a TDIU, pursuant to Rice, is August 27, 2007.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).   

Under 38 C.F.R. § 4.16(a), disabilities resulting from common etiology may be combined for the purpose of demonstrating one disability rated 60 percent disabling, and securing schedular eligibility for TDIU.  The Veteran's currently-assigned disability ratings meet the criteria for consideration of a TDIU on a schedular basis because all of his service-connected disabilities derive from a common etiology.  He met the schedular criteria for a TDIU as of August 27, 2007.

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. § 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 4.16, 4.19.  Unlike the regular disability rating schedule which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice, 22 Vet. App. at 452.

Here, treatment notes prior to the appeal period reflect that the Veteran complained that his eye disability negatively impacted his work.  See, e.g., March 2002 VA eye examination report (Veteran "is complaining of double vision when looking down to read or when looking up to manipulate his forklift").  

An October 2007 VA treatment note reflects that the Veteran reported retiring four months prior.  In his November 2007 VA thyroid examination, the Veteran reported that he retired in June 2007 from his previous occupation as a warehouse worker, which involved operating a forklift and some computer work, due to vision problems related to his thyroid disorder. 

In his Notice of Disagreement received in February 2008, the Veteran reported that he could not work because of his vision problems, which resulted in a hazard to himself and others at work.  He also stated that he could not drive after dark due to his service-connected eye disabilities.

The Veteran submitted a formal claim for TDIU in February 2010; he reported his last day of work as June 22, 2007 and that his service-connected eye disabilities prevented him from working.  The Veteran also indicated that he had lost two days a month from non-specified illness.  The Veteran remarked that he had been involved in a forklift accident at work in 2006 due to his failing eyesight.  While he was fortunately not injured, he had to retire soon afterwards. 

In April 2010, the RO received a response from the Veteran's last employer on VA Form 21-4192.  The response indicated that the Veteran last worked on June 22, 2007 and that he had retired.  The response also indicated that the Veteran had been working eight hour days and 40 hour weeks prior to his retirement.

The Veteran submitted another formal claim for TDIU in October 2012; he reported his last day of work as June 22, 2007 and that his service-connected eye disabilities prevented him from working.  He reported earning $2,524 per month while working 40 hour weeks.  He was unsure of the work time lost due to illness.   

A May 2013 VA thyroid examination report notes that the Veteran's thyroid condition impacted his ability to work, as it precluded him from outside laborious type work due to heat intolerance.  The examiner opined that air-conditioned work environments might be feasible.  In the contemporaneous May 2013 eye examination, the provider indicated that the Veteran's service-connected eye disabilities caused almost constant diplopia.  The examiner noted that this might cause difficulties performing tasks requiring sustained single vision, stereopsis, and binocularity.  Nevertheless, the examiner opined that the Veteran's vision disability, alone, did not render him unable to secure and maintain substantially gainful employment. 

An April 2014 vocational evaluation by a private consultant detailed the Veteran's work and educational history.  In relevant part, the provider noted that the Veteran had dropped out of school in the ninth grade but later obtained his GED.  The report reflects that the Veteran had spent nearly his entire post-service career as a painter or a material handler and forklift driver.  The Veteran reported to the provider that, after his forklift accident at work, his job responsibilities were changed such that he had to work on the computer more frequently.  He reported that computer work made his eye dryness significantly worse and also caused his eyes to feel tired, resulting in increased double vision.  The Veteran again reported retiring from his job because of failing eyesight.  He indicated that he had been having difficulty reading street signs and with his 38-mile commute and construction on his regular route, he decided that it would be appropriate, for safety sake, to stop working.  The Veteran reported that he currently limited his driving to short distances during the day, within a 20-minute distance from home; his spouse did most of the driving.  The Veteran stated that his ability to drive was limited due to his service-connected eye condition.

The vocational expert cited supporting evidence and opined that Veteran's employment had been negatively impacted since 2003.  He further opined that it was at least as likely as not the Veteran had been unable to obtain and maintain substantially gainful employment since 2003. 

In June 2015 correspondence, the Veteran's attorney submitted his Social Security Earnings Statement.  It reflects the Veteran stopped working in 2007.  

Evidence of record reflects, and the Veteran does not dispute, that he was engaged in substantially gainful employment until his June 22, 2007 retirement.  

After his retirement, the Board finds that it is exceedingly unlikely that the Veteran would have been able to obtain and maintain substantially gainful employment, given his educational and occupational history.  The evidence shows that the Veteran achieved a high school education and that he spent his career as a painter or in material handling; the latter included frequent use of a forklift and occasional computer use.  It is evident that painting, forklift operation, and extended computer use require reliable vision.  It is also evident that forklift operation and driving a vehicle require stereopsis (perception of depth and three-dimensional structure).   

The May 2013 VA examiner stated that the Veteran's service-connected eye disabilities might cause difficulties performing such tasks.  Based on the examiner's opinion and the Veteran's lay statements, it is clear that his service-connected eye disabilities significantly diminish his ability to engage in these activities, such that maintaining gainful employment would be very difficult. 
Although the May 2013 VA examiners opined that the Veteran was not precluded from employment due to his thyroid disability or his eye disabilities; they did not discuss the combined impact of the Veteran's service-connected disabilities or his occupational and educational history.  Moreover, the private April 2014 vocational evaluation expert opined it was at least as likely as not the Veteran was unable to obtain and maintain substantially gainful employment since 2003.   

The Board emphasizes that while medical opinions can be probative in a TDIU determination, the determination of unemployability is for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Considering the medical and lay evidence outlined above and affording the Veteran the benefit of the doubt, the Board finds that the Veteran was unemployable due to his service-connected disabilities prior to the date of his claim on August 27, 2007.  Accordingly, the appropriate effective date for his TDIU is August 27, 2007.  38 U.S.C.A. § 3.400.

Extraschedular Rating for Keratitis

The Veteran also asserts that he is entitled to an extraschedular evaluation for his service connected keratitis.  The appeal period with regard to the Veteran's keratitis claim also begins on August 27, 2007.  As a TDIU has been assigned for the entire appeal period on review, the issue of whether his service-connected keratitis warrants an extraschedular evaluation is now dismissed as moot.  See Johnson v. McDonald, 762 F.3d 1362, 1365-6 (Fed. Cir. 2014) (observing that "§ 3.321(b)(1) performs a gap-filling function" that "accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented").  



ORDER

An effective date of August 27, 2007 for the award of TDIU is granted.

The issue of entitlement to an extraschedular evaluation for keratitis is dismissed as moot.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


